 

845 ‘Third Avenue Partners Attorneys
O S trole ok New York, New York 10022

Samuel H. Weiner Martin J. Beran
2
212.596.0500 / 212.382.0700 Robert C. Faber George Brieger “DC Bar

- 7 + : 8
Fab er LLP Fax 212.382.0888 Max Moskowitz Richard J.Danyko Connecticut Bar
www.ostrolenk.com os A. Find Mark A. Farl
email@ostrolenk.com J ames Miner ars A. maney
Intellectual Property Lay William O. Gray, HI Marian E. Fundytus
Charles P. LaPolla Paul Grandinett*
Kourosh Salehr** Sean P. McMahon
Michael F. Hurley Ariel S. Petkes

Charles C. Achkar

September 19, 2019

VIA ECF

U.S. Magistrate Judge James Orenstein
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: | Runs Like Butter Inc. d/b/a ButterflyMX v. MVI Systems LLC et al.
Case No.: 1:19-cv-02432-ARR-JO

Dear Magistrate Judge Orenstein:

I represent the Defendants and write to provide to Your Honor additional
documents, in advance of the forthcoming conference this coming Monday, concerning
Plaintiff's allegation that defendant Samuel Taub engaged in a “fraudulent transaction.”

The Attachment A is an email (partially redacted) dated March 25, 2019 to the
venture capital company that eventually invested one million dollars in MVI and resulted
in the re-forming of MVI Systems into MVI Industries. This is prior to the filing of the
Complaint herein, which was filed in April 2019. It makes no sense at all to characterize
Mr. Taub’s efforts to raise capital for his company, which started before this action was
filed, as a “fraud.” It would be extremely unfair and possibly ruinous to Defendants, if the
Court were to permit Plaintiff unchecked access to ALL of Defendants’ confidential
business records to search for documents about a “fraud” that has never been defined and
indeed never happened.

The Attachment B is a copy of one of many similar emails sent by a third party
competitor, named GateGuard, to the industry at large. The GateGuard email cites to this
lawsuit and proclaims that MVI is being “liquidated” and offers to MVI’s present
customers to replace their already installed MVI intercom systems with a GateGuard
system “free of charge.” Many companies compete viciously. Courts have traditionally
understood and respected litigants’ requests that their highly confidential customer and
financial records be subject to strict confidentially provisions.

{024499762}
U.S. Magistrate Judge James Orenstein
September 19, 2019
Page 2

Here too, Plaintiff is asking that MVI’s assets be “attached” and that Plaintiff be
granted complete and unbridled access to all of MVI’s records, so plaintiff could search
for a “fraud” that exists only in Plaintiff's mind. MVI is entitled to be protected from the
mere possibility that Plaintiffs personnel might contact MVI’s investors and customers,
to harm MVI and/or to woo MVI’s customers to Plaintiff.

Respectfully, Mr. Taub did not engage in any fraud and Plaintiff did not cite a
scintilla of evidence pointing to anything constituting legal “fraud.” At most, Mr. Taub
can be accused of engaging in (arguably foolish) bravado, owing to his writing to
Plaintiffs principal (whom he knew from business trade shows) to the effect “if you
don’t settle with me I will liquidate MVI”.

The documents in Attachment C are the 3 pages sent to Plaintiff's counsel, which
he complains are insufficient to dispel the existence of a “fraud.” In fact, these documents
further corroborate that the transaction that resulted in the creation of the new business
entity MVI Industries was nothing more than a legitimate and ordinary business
transaction that commenced prior to the filing of this action.

Defendants renew their request that the matter be submitted to mediation, which
the Court has the right and power to order, and that regardless discovery proceed based
on the current discovery requests that the parties served on each other, followed by
depositions.

Respectfully submitted,

/s/Max Moskowitz

Max Moskowitz

OSTROLENK FABER LLP

845 Third Avenue

New York, New York 10022
Telephone: (212) 596-0500
Facsimile: (212) 382-0888

E-mail: mmoskowitz@ostrolenk.com

cc: Counsel for Runs Like Butter Inc. (via ECF)

{02449976.2}
  

wenennene= Forwarded message ---------

From: Shragie Aranoff <shragie.a@mvisystems.com>

Date: Mon, Mar 25, 2019 at 8:11 PM

Subject: MVI - ———--_ DD 1

To: Michael Ha <mha. @ com>

CC: Jonathan Eh: <JEh_——____(@—___-.com>>, Samuel Taub <samuel.t@mvisystems.com>

 

 

Hi Michael,

Sam and I enjoyed meeting with you today. We truly appreciated your interest and grasp of our products and
Company, from just one meeting.

As promised, we prepared a very detailed "War Room" for you complete with all our latest Confidential deep
dive due diligence material, provided under Jonathan’s original NDA.

See the following Dropbox link. We will text you the password shortly.

https://www.dropbox.com/sh/auhmrch9flc536w/AACFFx3 7OnrY eRBXKdp-—-—_-

We look forward to following up with you soon.
Warm regards,

Shragie

Shragie David Aranoff
President, COO & Co-Founder

 

 

 

 

Toll Free: 844-MVI-SYSTEMS
T: 347 960-4727
Mi: 516 817-2760
Visit us ati MVIsystems.com

This email and any documents accompanying this transmittal may contain information that is confidential or legally privileged. The
information is intended only for the use of the individuals or entities named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or taking of any action in reliance upon the contents of this transmittal

is strictly prohibited, and any documents should be returned to the sender immediately. Ifyou have received this transmittal in error,
please notify the sender immediately by return email.

Samuel Taub
Chairman, CEO & Founder

 

 

 

 

MVI Systems, LLC

2607 Nostrand Ave, 1st Fir
Brookiyn, NY LiZ10

Toll Free: 844-MVI-SYSTEMS
T: 347 960-4726

Visit us at: MVIsystems.com

This email and any documents accompanying this transmittal may contain information that is confidential or legally privileged. The
information is intended only for the use of the individuals or entities named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or taking of any action in reliance upon the contents of this transmittal

is strictly prohibited, and any documents should be returned to the sender immediately. If you have received this transmittal in error,
please notify the sender immediately by return email.
 

ATTA

*
5

 

From: Ari Teman <ari@teman.com>

Sent: Wednesday, September 11, 2019 2:55 PM

Ce: Levi Herman <levi@teman.com>

Subject: MVI “going out of business” — we'll replace them, 100% free for life!

Hi Josh and Saul,

As you may have read or seen in recent court filings, MVI representatives (including its CEO, Samuel Taub)
have indicated their company is “going out of business” and will soon be “liquidated.” (see attached email;
additional documentation available here). Obviously, an intercom company going out of business means their

service may be disrupted or terminated without warning. This will likely result in angry tenants, 311
complaints, and fines from the city.

To be helpful, we’ll replace any MVI device(s) with our GateGuard® AI Doorman intercoms for free,
with free installation. We’re also including our ‘Basic Plan’ service package free for life.

Hundreds of landlords trust Teman services to protect and monitor their buildings, and we'll be around for years
to come!

You can sign up at https://teman.com/GateGuard/?s=MV1OutOfBusiness or call or email us with questions.

Not only will this offer save you $15,000+ (in device and service fees), it will also help you avoid the headaches
you'll inevitably encounter when your current intercoms stop working.

Please let us know how we can be helpful.

Ari
 

 

 

 

 
 

Ari Teman | Founder | ic
We make Keal te progct
212-203-3714 | Seat

     

 

 

 

Services:
GateGuard. | Face-recognition entry panel, intercom, virtual doorman + camera system
LookLock Smart Lock w/Video Doorbell + Security Camera + Concierge

(Opens with: Fingerprint, Code, NFC, Card, Fob, App, Key)
PropertyPanel | NYC's #1 property platform: Find, Analyze, Comply, News, more.
SubletSpy | Catch & Evict Illegal Airbnb-type sublets

 

Featured in:
The Real Deal, Cooperator, BISNOW, ABC, NBC, PIX, FOX, Pando, Curbed, Observer

Visit us for a demo:
NYC: Herald Square
Miami: Lincoln Road

 
ATTACHMENT C

$79) TRS DEPARTNENT DF THE TREASURY

oOLdL6

INTERNAL REVENUE SERVICE
CINCINNATI OH 45999-0025

Date of this notica: 07-26-2019

Employer Identification Number:
001316.170024.61655.5163 1 MB 0,828 530 84-2458

gelet Eta fyleptegtefopead at tattle etal tinea Form: $5~4
Humber of this notice: CP 575 6

MVI INDUSTRIES LLC
SAMUEL S TAUB MBR For assistance you may call us at:

2607 NOSTRAND AVE 1-806-829-4933
BROOKLYN NY 11210

IF YOU WRITE, ATTACH THE
STUB OF THIS NOTICE.

WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

Thank you for applying for an Employer Identification Number (EIN), We assigned
you EIN XX-XXXXXXX. This EIN will identify you, your business accounts, tax returns,
and documents, even if you have no employees. Pieasa keep this notice in your
parmanent records.

When filing tax documents, payments, end related correspondence, it is very
important that you use your EIN and complete name and address exactly as shown above.
Any varietion may cause a delay in processing, result in -incerrect information in your
account, or even cause you to be assigned more than one EIN. If the information
ig not correct as shown above, please make the correction using the attached tear-off

stub and return it toa us.

Based on the information received from you sr your representative, you must file
the following form(s) by tha date(s) shown.

Form 1065 03/15/2020

If you have questions about tha form(s) or the due dates(s) shown, you can call
us at the phone number or write to us at the address shown at the top of this notice.
If you need help in determining your annual accounting period (tax year), see
Publication 538, Accounting Periods and Methods.

Wa assigned you a tax classification based on information abtainad from you or
your rapresentative. It is not a legal determination of your tax classification
and is not binding on tha IRS. If you want a legal determination ef your tax
classification, you may requast a private letter ruling from the IRS under the
guidelines in Revenue Procedure 2009-1, 2004-1 I.R.B. 1 Cor superseding Ravenue

rocedure for the year at issue). Note: Certain tax classification elections can
be requested by filing Form 8832, Entity Classification Elactien. Sea Farm 8832
and ite instructions for additional information.
Exhibit A
Post-Closing Structure Chart

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prior MVI Investors Founders fo
25% 30% 45%
NEWCO
(DE) S1M

 

 

 

4828-5936-2715, v. 3
ry
J NEW | Department of

TATE | Taxation and Finance
Audit Division TDAB - Bulk Sales
W A Harriman Campus, Albany NY 12227

 

August 27, 2079

MVI Industries, LLC
2607 Nostrand Avenue
Brooklyn, NY 11210

Bulk Sale Number: 2019082779

Purchaser: MVI Industries, LLC.
Séller. MVI Systems, LLC

Dear Sir/Madam:

This letter is in reference to the Notification of Sale, Transfer or Assignment in Bulk submitted to this
Office In accordance with the Néw York State-‘Sales and Use Tax Law section 1141(c}. This case has
been assigned the above referenced bulk sale number.

As purchaser, in a bulk sale transaction, you are liable for sales tax on your purchase of tangible

personal property from the seller. The tax is payable within 20 days of the date of transfer of title
orthe date of payment

Please remit tax in the amount indicated below. This tax due was calculated by multiplying the tax
rate by the selling price of the tangible personal property reported in your notification.

Sales pricé of tangible personal property $37,000.00
Sales tax tate (%) -08875
Total tax due $3,283.75

When responding, please return a copy-of- this letter with-either proof-of payment or your check forthe:
total tax due above, made payable to New York State Sales Tax. Be sure to include the bulk sale
number on your check.

if you need additional information or clarification, | may be reached at (578) 485-1145 between the
hours of 7 am-3 pm.

Sincerely,

Caren Rosch
Tax Technician |
‘Transaction Desk Audit Bureau
Max Moskowitz

From: Max Moskowitz

Sent: Monday, September 09, 2019 12:27 PM

To: David D. Lin

Ce: Lauren Valli; Max Moskowitz; Carol Kupferberg

_ Subject: RE: Activity in Case 1:19-cv-02432-ARR-JO Runs Like Butter Inc. v. MVI Systems LLC et al

Letter

Attachments: Sales Tax (02450472x7A3C1).pdf; New Entity (02450537x7A3C1).pdf; Structure Chart
(02450469x7A3C1).pdf

David,

In response to your email below, | repeat herein what | represented to the court on behalf of the instant defendants.
The re-forming of MVI SYSTEMS into the new entity called MVI INDURSTRIES LLC is the entire transaction that occurred
here.

There is no other “liquidation”.

Your musing that a “bulk sale” may involve sale of a business’ assets “in whole or in part” is a truism, but irrelevant
based on the representation made in open court.

To allay your client’s concerns, | attach more documents produced to me by client this morning. The first attachment
contains some sales data. The second attachment shows that the new entity MVI INDUSTRIES has a new Federal tax ID
number (partially reacted to prevent mischief by your client), that its address is the same as that of MVI SYSTEMS, and
that Samuel Taub is the person of record for the new entity. Effectively, this is a name change.

My client also sent me a one page “Structure Chart” for the new company (MVI INDUSTRIES) which shows that the
venture capital company (name redacted) owns a 45% share of the new entity (in exchange for its investment of iM).

My client is not oblivious to the fact that your client, the Plaintiff herein, has been in the Smart Intercom business for
many years, that my client is just a start up whose actual “sales” of product have begun this year, and that the real
motive behind this lawsuit is not really about “domain names” but actually to try to block my client from gaining any
foothold in this market.

indeed, my client came up with new ideas and has secured patents in this field, which your client would like to own,
including by trying to “crush” my start up client with litigation costs. My client intends to fully defend itself. Time and
discovery will show that the “domain names” are not what is driving this law suit. In fact, your client paid to Google’s
“ADWARE” program a fee, so that when someone typed into Google’s search engine my client’s company name “MVI,”
your client’s business name BUTTERFLYMX appeared right above the search results.

| plan to send you, hopefully by tomorrow, a proposed Protective Order for some of the documents that may be
produced during discovery. We need to assure that your client will not abuse documents being produced, including by
attaching investors and other third parties, seeking to “pull the rug” under the Defendants, leave them without business
revenue, and ultimately try to usurp my client’s patents, which is the real “prize” that your client is after in this law suit.

Cordially,
Max Moskowitz

Ostrolenk Faber LLP
845 Third Avenue, New York, NY 10022
Telephone: (212) 596-0500

From: David D. Lin [mailto:david@ilawco.com]

Sent: Friday, September 06, 2019 6:14 PM

To: Max Moskowitz

Cc: Lauren Valli

Subject: Fwd: Activity in Case 1:19-cv-02432-ARR-JO Runs Like Butter Inc. v. MVI Systems LLC et al Letter

Max,

I write in reference to your letter to the Court today. Rather than burden Judge Orenstein with this matter late
on a Friday afternoon, I am writing to inform you that we do not consider the "one-page New York State
Department of Taxation and Finance official document" that you submitted to the Court to be in compliance
with its order that you produce all "the relevant documents concerning the transaction." We also note that the
NYS Dept of Taxation's own website indicates that a "bulk sale" (as referenced in the document you submitted)
refers to the sale of a business's assets "in whole or

part." See https://www.tax.ny.gov/pubs_and_bulls/tg_bulletins/st/bulk_sales.htm. This stands in direct
contradiction to the representations you made to the Court yesterday.

We must therefore demand that you produce all documents related to the transaction at issue. For the avoidance
of doubt, this includes, but is not limited to, the asset purchase agreement w/ all schedules; any bills of sale,
promissory notes, or lease assignments; a resolution from the members of the predecessor LLC, a certification
from the officers, the operating agreement(s) of the two entities, and all secretary of state filings and

government filings concerning the transaction. We expect that your client comply fully with the Court's order
by Monday, September 9. If you fail to do so, we will seek appropriate sanctions.

Regards,
David

 

 

 

 

David D. Lin

Lewis & Lin LLC

81 Prospect Street, Suite 8001 | Brooklyn, NY 11201

office (718) 243-9323 | fax (718) 243-9326 | direct (718) 243-9325

iLaweo.com | TrademarkAttorneys.com | Defamation.nyc

This electronic message transmission contains information from this law firm which may be confidential or privileged.
The information is intended to be for the use of the individual or entity named above. If you are not the intended recipient,
be aware that any disclosure, copying, distribution or use of the contents of this information is prohibited.

wenneennn- Forwarded message ---------

From: <ecf_bounces@nyed.uscourts.gov>

Date: Fri, Sep 6, 2019 at 4:44 PM

Subject: Activity in Case 1:19-cv-02432-ARR-JO Runs Like Butter Inc. v. MVI Systems LLC et al Letter
To: <nobody@nyed.uscourts.gov>
